DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 contains a typographical error. The term “tat” in line 1 should be changed to -at-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation "said personal humidification circuit inlet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 does not end with a period. Thus, the claim appears to be incomplete.
Claim 16 recites the limitation "said personal humidification circuit inlet" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 6-14 are allowed.
Claims 1-5 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-5, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: a humidifier in communication with the personal humidification circuit water line, said humidifier configured to form water vapor; a water vapor line in communication with the humidifier, said water vapor line located downstream from the humidifier; a personal humidification circuit outlet in communication with the water vapor line; and a controller in communication with the personal humidification circuit, said controller configured to control a predetermined water vapor flow from the water vapor line to the personal humidification circuit outlet on demand, said controller further in communication with an aircraft databus, as recited in claim 1. 
Regarding claims 6-15, the claims are allowable because the prior art of record does not disclose or fairly suggest the features: a humidifier in communication with the personal humidification circuit water line, said humidifier configured to form water vapor; a water vapor line in communication with the humidifier, said water vapor line located downstream from the humidifier; a personal humidification circuit outlet in communication with the water vapor line; a controller in communication with the personal humidification circuit, said controller configured to control a predetermined water vapor flow from the water vapor line to the personal humidification circuit outlet, said controller further in communication with an aircraft databus; and wherein said personal humidification circuit is configured to release an amount of water vapor to increase the relative humidity of air proximate to a user, said user located in a predetermined area, as recited in claim 6.
Regarding claims 16-20, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: a humidifier in communication with the personal humidification circuit water line, said humidifier configured to form water vapor; a water vapor line in communication with the humidifier, said water vapor line located downstream from the humidifier; a personal humidification circuit outlet in communication with the water vapor line; providing a controller, said controller in communication with the personal humidification circuit; locating the personal humidification circuit outlet in an area proximate to a user; and diverting a predetermined amount of a flow of water from a water supply circuit to the personal humidification circuit to form a diverted water flow; directing a predetermined amount of the diverted water flow to the sterilization unit; sterilizing a predetermined amount of the diverted water flow to form a sterilized water flow; vaporizing a predetermined amount of the sterilized water flow to form an amount of sterilized water vapor; directing a predetermined amount of the sterilized water vapor to the area proximate to a user on demand; and increasing the relative humidity of a predetermined area for a predetermined duration, as recited in claim 16. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Bardel (US 5,944,284) discloses an apparatus for humidifying the air in an aircraft cabin (see Abstract). The apparatus includes, at each of a plurality of locations each apt to be occupied by a passenger, a respective individual unit having a pressurized water supply and a spray nozzle (35) directed towards a local zone selected to include a face of the passenger and controllable closure valve means (34) located to be individually actuatable by the passenger and connected to the spray nozzle to feed pressurized water (see col. 1, lines 37 to col. 2, lines 5). The reference Bardel further discloses that the spray nozzles (35) can be fed by a circuit that is connected to a common water tank (32) and a source of inert gas under pressure (33) (see col. 4, lines 19-30; Fig. 7).
The reference Kulcke et al. (US 7,758,026) similarly discloses an apparatus for humidifying the air in an aircraft cabin (see Abstract). The apparatus includes a plurality of outlet nozzles (10a) for providing individual air humidification in a cabin of a passenger aircraft (see col. 5, line 61 to col. 6, line 18; Fig. 2). Each outlet nozzle (10a) is connected to an air supply line and a water supply line. A water spray element (14a) is position in close spatial association with each outlet nozzle (10a) such that water sprayed through the water spray element (14) is entrained by the air flow from the air supply line. The plurality of outlet nozzles (10a) are fed from a common air supply line (12a) and a common water supply line (18a), and heating elements (22a, 24a) are provided for heating the air in the air supply line (12a) and the water in the water supply line (18a) (see col. 4, lines 28-37). The reference Kulcke et al. further discloses a water treatment unit (28a) for treating the water in the water supply line (18a) (see col. 5, lines 35-49); and a control unit (26a) for controlling the ejection of conditioning fluid from the outlet nozzles (10a) individually for each outlet nozzle (10a) (see col. 6, lines 10-18; Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774